Citation Nr: 0607244	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
right knee disability.   
 
2.  Entitlement to an increase in a 20 percent rating for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from September 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision 
which denied an increase in a 30 percent rating for a right 
knee disability and increased the rating from 10 percent to 
20 percent for a left knee disability.  

In December 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  In August 2003, the 
Board remanded this appeal for further development.  


FINDINGS OF FACT

The veteran failed to report for a scheduled VA examination 
in April 2005 pertaining to his claims for increased ratings 
for a right knee disability (prosthesis) and for a left knee 
disability (post-traumatic chondromalacia), and he has not 
provided good cause for his failure to report.  


CONCLUSION OF LAW

The claims for increased ratings for a right knee disability 
and for a left knee disability must be denied due to failure 
to report for a scheduled VA examination.  38 C.F.R. § 3.655 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).  

In an August 1998 decision, the RO denied an increase in a 30 
percent rating for the veteran's right knee disability and 
increased the rating from 10 percent to 20 percent for his 
left knee disability.  

In August 2003, the Board ordered additional development of 
the evidence, to include scheduling the veteran for a VA 
examination.  

In a May 2003 letter to his last address of record in 
Florida, the veteran was notified that a VA examination would 
be scheduled in conjunction with his claims for increased 
ratings for his right knee disability and his left knee 
disability.  The letter notified the veteran that the 
examination was very important and that without it, his claim 
might have to be denied.  

In a March 2005 letter to his last address of record in 
Florida, the veteran was notified that he was scheduled for a 
VA examination, as well as for radiological studies, at the 
Orlando, Florida VA Medical Center in April 2005.  

In April 2005, the Orlando, Florida VA medical Center 
notified the Board that the veteran had failed to report for 
the VA examination scheduled in April 2005.  The veteran has 
never responded with a willingness to report for such 
examination.  There is also no indication in the record that 
the March 2005 notice of the scheduled examination was sent 
to an improper address.  Therefore, the Board finds that 
additional efforts to schedule an examination would be 
futile.  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet.App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992)).  
Notification for VA purposes is written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q).  

After a review of the claims file, the Board concludes that 
it has no choice but to deny the veteran's claims due to 
failure, without good cause, to report for the April 2005 VA 
examination.  38 C.F.R. § 3.655.  Since that time, the 
veteran has failed to furnish any explanation for his absence 
from the examination.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claims.  See Wood v Derwinski, 1 Vet.App. 190, 193 
(1991).  

In as much as the veteran, without good cause, failed to 
report for a VA examination scheduled in conjunction with his 
claims for an increase in a 30 percent rating for a right 
knee disability and an increase in a 20 percent rating for a 
left knee disability, the claims must be denied.  38 C.F.R. 
§ 3.655. 

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in August 1998, a 
statement of the case in June 2000, a supplemental statement 
of the case in July 2002, correspondence in March 2005, and a 
supplemental statement of the case in September 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also scheduled an examination, but, without good cause, 
the veteran failed to report.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  


ORDER

An increased rating for a right knee disability is denied.  

An increased rating for a left knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


